DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first end sides” and “second end sides” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-3 recite wherein the bus bar fixing part is rotatably connected to another bus bar fixing part, the term “rotatably connected” is defined in the instant disclosure in   page 9, lines 15-19 which describe that the connection is foldable by means of a hinge or to be bendable using a highly elastic or tensile material. 
Claim 1 recites the limitation "the entire bottom surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "second end sides opposite to first end sides” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: “second end sides”, “first end sides”, “first bus bar fixing part”, “second bus bar fixing part”.
Claims 1-8 recite limitations without being preceded by the proper identifier, such as “a”, “the”, “said”.  Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (US 2017/0244139) in view of CN 101926025 A (hereinafter CN’025 – translation is provided but is incomplete due to machine translation error).
With respect to claim 1, Tononishi teaches a battery pack (Figure 2, 100) comprising:
a base/(base of second outer covering (12)) defining the entire bottom surface;
a battery module (100) installed on the base/(base of second outer covering (500));
a module fixing part/(heat shielding plate (Figure 5, 700)); and a first bus bar fixing part (30) coupled to the module fixing part (700); and a bus bar (Figure 2, 41) disposed on the first bus bar fixing part (30) and electrically connectable to the battery module (100) (para. [0128]); and a second bus bar fixing part (11) installed to cover the bus bar (41) and fixed to the first bus bar fixing part (30).
Tononishi fails to teach providing a module fixing part positioned around a side surface and an upper surface of the battery module and coupled to the base.  CN’025 teaches a battery pack (Figure 1D, 101 and 102) (see figure provided below) comprising:
a base (130) defining the entire bottom surface;
a battery module (101 and 102) installed on the base (130);
a module fixing part (136 & 137) positioned around a side surface and an upper
surface of the battery module (101 and 102) and coupled to the base (130) (as illustrated) (para. [0056]) in order to keep each battery in a proper position (para. [0056]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the battery module of Tononishi comprise a module fixing part positioned around a side surface and an upper surface of the battery module and coupled to the base, as taught by CN’025, in order to keep each battery in a proper position.  
With respect to claim 5, Tononishi teaches wherein grooves/spaces sized to correspond to widths of the bus bars (41 and 42) are positioned at the locations of the first bus bar fixing part (30), where the bus bars (41 and 42) are disposed (para. [0124]).
With respect to claim 6, CN’025 further teaches wherein the module fixing part (135, 136, 137) is shaped of a band having opposite ends coupled to the base (130) and a mid-portion around two opposite side surfaces and an upper surface of the battery module (para. [0056]) (as illustrated in Figure 1D below).

    PNG
    media_image1.png
    683
    830
    media_image1.png
    Greyscale

With respect to claim 7, Tononishi teaches wherein the module fixing part (700) and the first bus bar fixing part (30) are coupled to each other by hook coupling (622, 712, and 625) (Figures 10 and 13).
With respect to claim 8, CN’025 further teaches wherein the base (130) and the module fixing part/(brackets (135, 136, 137) are coupled to each other by bolt coupling (138).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tononishi (US 2017/0244139) in view of CN 101926025 A (hereinafter CN’025 – translation is provided but is incomplete), as applied to claim 1 above, and further in view of Shoji et al. (US 2018/0342717).
With respect to claim 2, Tononishi discloses all claim limitations as set forth above but fails to teach wherein the second bus bar fixing part (11) is rotatably connected to the first bus bar fixing part (30) and is capable of rotating to cover the bus bar (41) disposed on the first bus bar fixing part (30).  Shoji teaches an apparatus wherein a bus bar module includes first bus bar fixing part/(an electric wire routing structure comprising a gutter electric wire routing groove) that accommodates an electric wire, and a second bus bar fixing part/(a lid) that is connected to a sidewall of the groove so as to be rotatable through a hinge and covers the first bus bar fixing part/( the electric wire routing groove) in order to block the first bus bar fixing part/groove opening (para. [0004]).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the second bus bar fixing part rotatably connect to the first bus bar fixing part in Tononishi such that it is capable of rotating to cover the bus bar disposed on the first bus bar fixing part, as taught by Shoji, in order to block the first bus bar fixing part/groove opening.
With respect to claim 3, Tononishi teaches wherein hook coupling means (Figure 10, 622) for coupling the first bus bar fixing part (30) to the module fixing part (700) by hook couplings (622, 712, and 625) (as illustrated), and Shoji further teaches connecting a first bus bar fixing part/groove to a second bus bar fixing part/(a lid) rotatably together using a hinge – though the hook couplings in Tononishi are not coupling the first bus bar fixing part (30) to the second bus bar fixing part (11), it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to also use hook couplings to connect the first bus bar fixing part (30) to the second bus bar fixing part (11) in order to provide a secure and effective connection mechanism and a cost effective one.
With respect to claim 4, Tononishi teaches wherein the bus bar (41) includes a plurality of bus bars (41 and 42) positioned on the first bus bar fixing part (30) to be spaced apart from each other (as illustrated in Figure 2), and hook coupling means (Figure 13, 31a, 622a, 711a) are further positioned at locations on the first bus bar fixing part (30) and the module fixing part (700A) in order to interlock the two using spacer (310A) thereby providing a cost effective means for locking battery components together (para. [0210] and [0198]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing for the invention to provide a similar locking mechanism to lock the first bus bar fixing part (30) to the second bus bar fixing part (11), at the locations corresponding to portions between each of the plurality of bus bars in order to provide a secure and effective connection mechanism and a cost effective one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							6/12/2021Primary Examiner, Art Unit 1725